Citation Nr: 0605110	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1942 to October 1945 and from February 1947 to February 
1954.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that denied a rating in excess of 10 percent for 
bilateral hearing loss.


FINDING OF FACT

On February 17, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that he 
intended to withdraw his appeal seeking a rating in excess of 
10 percent for bilateral hearing loss; there is no question 
of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§  5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on February 17, 
2006, the veteran, through his authorized representative, 
withdrew his appeal seeking a rating for his bilateral 
hearing loss.  Hence, there is no allegation of error of fact 
or law for appellate consideration on this claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter.


ORDER

The appeal seeking a rating in excess of 10 percent for 
bilateral hearing loss is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


